      Case 2:19-cv-00331 Document 21 Filed on 05/11/20 in TXSD Page 1 of 3
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                     ENTERED
                                                                                     May 11, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ALVIN HICKS,                                 §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:19-CV-331
                                             §
ANDREW NINO,                                 §
                                             §
        Defendant.                           §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Pending before the Court is Defendant Nino’s Partial Motion to Dismiss (D.E. 14).

On March 4, 2020, United States Magistrate Judge Jason B. Libby issued a Memorandum

and Recommendation (D.E. 18), recommending that Defendant’s motion be granted and

Plaintiff’s state law claim for intentional infliction of emotional distress be dismissed

with prejudice. Plaintiff timely filed his objections (D.E. 19) on March 18, 2020.

       The Magistrate Judge held that Plaintiff’s state law claim for intentional infliction

of emotional distress was lodged against Defendant Nino with respect to conduct within

the course and scope of his government employment. As a consequence, the claim

cannot be made against Defendant Nino in his individual capacity. It must be made, if at

all, against Defendant Nino in his official capacity, pursuant to the Texas Tort Claims Act

(TTCA), Tex. Civ. Prac. & Rem. Code § 101.106(f). See Franka v. Velasquez, 332

S.W.3d 367, 369-85 (Tex. 2011).         Because the claim is barred by governmental

immunity, the claim fails.



1/3
     Case 2:19-cv-00331 Document 21 Filed on 05/11/20 in TXSD Page 2 of 3



       Plaintiff objects, stating that Defendant Nino’s conduct was not within the course

and scope of employment and that the TTCA waiver of immunity does not include

intentional conduct of the type described here. He thus claims that the M&R conflicts

with City of San Antonio v. Dunn1 and TTCA § 101.057(2). He further claims that the

recommendation represents an error of law under Koon v. United States2 and Grigson v.

Creative Artists Agency L.L.C.3

       Plaintiff’s analysis is incorrect. The fact that intentional torts are excepted from

the TTCA’s waiver of governmental immunity does not mean that such claims are then

actionable against a defendant in his individual capacity. Instead, TTCA § 101.001(5)

and § 101.106(f) provide that, under the status of the current proceedings, any conduct

arising out of the course and scope of employment must be addressed only to the

employee’s official capacity. If the claim is barred by governmental immunity, then it

cannot be brought against the employee at all. Franka, 332 S.W. 3d at 385. Plaintiff has

not provided any authority for treating Defendant Nino’s conduct in finding Plaintiff out

of place and escorting him back to his prison cell—injuring him along the way—as

conduct outside the course and scope of his employment.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Plaintiff’s objections, and all other relevant documents in the record, and having made a


1
   796 S.W.2d 258, 261 (Tex. App.—San Antonio 1990, writ denied) (no waiver of immunity for
intentional tort).
2
   518 U.S. 81, 100 (1996) (it is an abuse of discretion to make an error of law).
3
   210 F.3d 524, 528 (5th Cir. 2000) (it is an abuse of discretion to make an error of law).
2/3
      Case 2:19-cv-00331 Document 21 Filed on 05/11/20 in TXSD Page 3 of 3



de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation    to   which   objections   were   specifically   directed,   the   Court

OVERRULES Plaintiff’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge.    Accordingly, Defendant’s Partial Motion to

Dismiss (D.E. 14) is GRANTED and Plaintiff’s claim for intentional infliction of

emotional distress is DISMISSED WITH PREJUDICE.

       ORDERED this 11th day of May, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




3/3
